Citation Nr: 9917189	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-20 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from 
November 1985 to June 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's application to 
reopen his claim for entitlement to service connection for a 
back disorder.  The veteran disagreed with the determination 
and this appeal ensued.  


FINDINGS OF FACT

1.  In October 1989, the Board denied the veteran's claim for 
service connection for a back disorder on the basis that his 
only diagnosed disorders were congenital or developmental in 
nature, and that he did not have a back disability that was 
the result of a disease or injury incurred or aggravated by 
service. 

2.  Evidence associated with the claims file since October 
1989 includes medical evidence reflecting that the veteran 
underwent a lumbar diskectomy for disk herniation in 1996, 
and lay evidence corroborating the veteran's assertion that 
he suffered an injury in service; such evidence does not 
show, however, that any current back disability is medically 
related to active military service. 


CONCLUSIONS OF LAW

1.  The Board's October 1989 decision denying service 
connection for a back disorder is final.  38 U.S.C.A. 
§§ 5107, 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).  

2.  New and material evidence to reopen a claim for service 
connection for a back disorder has not been presented.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Congenital or developmental abnormalities or defects are not 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Therefore, as a matter of 
law there is no compensable rating disability.  See Beno v. 
Principi, 3 Vet. App. 439, 441 (1992). 

The veteran's claim for service connection for a back 
disorder previously was considered.  In October 1989, the 
Board denied service connection for a back disorder.  In 
rendering its decision, the Board had reviewed the veteran's 
service medical records, his VA examination reports of August 
1987 and January 1988, a private physician's medical opinion 
of August 1988, and an October 1988 statement from an 
associate who was in the service with the veteran.  

The veteran's pre-service medical evaluation of October 1985 
revealed mild scoliosis, which was considered not 
disqualifying.  In July 1986, he was seen for complaints of 
recurrent lower back pain for two months.  At the time, he 
denied back trauma and reported that these symptoms had 
occurred intermittently for the past two years prior to the 
examination.  He related that he had noticed pain increasing 
with bending over for prolonged periods of time, after heavy 
lifting, and prolonged sitting.  Examination revealed that 
his right leg was longer than his left leg, and that he had 
mild scoliosis.  X-rays revealed very slight curvature of the 
lower thoracic spine with convexity to the right.  No 
significant scoliotic deformity was noted.  Subsequent 
service medical records reflect that he was seen on several 
other occasions for lower back pain.  In November 1986, he 
noted gradual improvement in back pain, but reported that the 
lower back pain was still exacerbated by bending or lifting.  
He also reported occasional tingling in the feet.  In 
December 1986, a bone scan of the entire skeleton was normal.  
In January 1987, X-rays revealed probable spina bifida 
occulta at S1 and scoliosis of the thoracolumbar spine with 
convexity to the left.  The impression was of lower back pain 
probably secondary to gait.  In February 1987, the veteran 
was examined by a physical evaluation board, which noted that 
his right leg was longer than the left leg by approximately 1 
1/2 inches, and that he had spina bifida occulta and scoliosis.  
It was not until April 1987, during a medical board, the 
veteran reported that he had been in good health until July 
1986, when he related he had sustained a wrenching injury to 
his low back when a wheel from a 5-ton wrecker fell on him.  
Following examination, the diagnosis was chronic, severe low 
back pain of unknown etiology. At that time, the board 
recommended that the veteran was probably not fit for 
continued duty and would probably benefit from separation 
from the military.  In May 1987, medical board proceedings 
considered the veteran physically unfit for continued 
military service and, in June 1987, he was separated from 
active duty on physical disability with severance pay.  

The report of the veteran's August 1987 VA examination 
reflects no scoliosis during stance and his pelvis was level.  
Range of motion of his back was normal and straight leg 
raising was performed to within normal limits, bilaterally, 
without discomfort.  Leg length measurements revealed a 1-cm 
shortening of the left leg when compared to the right leg.  
X-rays revealed normal hip joints and normal alignment of the 
lumbar vertebral bodies of the lumbosacral spine.  There was 
no evidence of spondylolysis or spondylolisthesis.  The 
sacroiliac joints appeared normal, bilaterally.  The 
impressions were of normal lumbosacral spine and sacroiliac 
joints.  

The report of the veteran's VA neurological examination notes 
him complaining of multiple discomfort, including lower back, 
hip, leg, and shoulder pain.   X-rays revealed spina bifida 
occulta at S1, which was considered of questionable clinical 
significance.  There was no acute bony injury or 
misalignment.  The lordotic and kyphotic curvatures were 
normal.   There was a normal lumbosacral angle and the 
interspaces were well preserved.  The overall impression was 
of no acute pathology.  

In a medical statement dated in August 1989, the veteran 
requested an opinion from Dr. Fitzgerald, whom the veteran 
described as an orthopedic surgeon, whether the veteran's 
hips could or could not be surgically repaired in order to 
correct his leg discrepancy.  The physician's reply was:  
"No treatment indicated."

An October 1988 statement from an associate of the veteran's 
who served with him in service essentially related the 
veteran had injured his back in July 1986 by a 5-ton wrecker 
wheel assembly.  

In its October 1989 decision, the Board found that the 
veteran's only back disability was the result of scoliosis 
convexed to the left, spina bifida occulta at S1, and 
differences in leg length.  The Board concluded that the 
veteran's scoliosis and spina bifida were developmental 
defects, and not diseases within the meaning of the 
applicable legislation providing compensation benefits, and 
that he did not have a back disability that was the result of 
a disease or injury incurred in or aggravated by service.  In 
rendering its decision, the Board noted that, although the 
veteran may have noticed more discomfort when he was engaged 
in certain activities while in service, this increased 
discomfort did not represent a change in the underlying 
developmental or congenital disorders, and that the post-
service medical records were entirely consistent with the 
service medical records, which reflected only congenital and 
developmental disorders.  

Because the current claim involves an attempt to reopen a 
claim for service connection after a final Board decision 
denying service connection for a back disability, the 
pertinent legal authority governing finality and reopening of 
previously disallowed claims is pertinent to the instant 
matter.  

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality applies, when a claim is 
disallowed by the Board, it may not thereafter be reopened 
and allowed, and no claim based on the same factual basis 
shall be considered.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Secondly, if, and only if, the Board determines 
that the evidence is new and material, the claim is deemed to 
have been reopened and the claim is evaluated on the basis of 
all of the evidence, both new and old.  See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The two-step 
analysis involves two questions: (1) Is the newly presented 
evidence "new," that is, not of record at the time of the 
last final disallowance, and not merely cumulative or 
redundant of other evidence of record; and, (2) Is the newly 
presented evidence "material," i.e., is it relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

Applying the above to the facts of this case, the Board 
points out that reconsideration of the October 1989 decision 
has not been requested or ordered; the Board decision has not 
been appealed; and clear and unmistakable error in the prior 
decision has not been established or alleged.  Hence, the 
Board's October 1989 decision is final.  Furthermore, as that 
decision is the last final decision of record, the evidence 
that has been associated with the file since then is the 
evidence that must be considered in connection with the new 
and material evidence inquiry.  

The evidence associated with the claims folder since the 
October 1989 decision includes the veteran's private medical 
records for various periods of time from February 1988 to 
September 1996, an October 1995 statement from an associate 
who served with the veteran on active duty, and various 
statements by the veteran along with the transcript of his 
April 1997 hearing before an RO hearing officer.  

The veteran's private medical records for February 1988 to 
March 1989 from the Barnes Primary Care Associates show that 
in February 1988 he related that he was injured in service 
when a tire fell on him.  In August 1988, he was complaining 
of numbness and tingling in his extremities.  X-rays taken in 
September 1988 revealed incomplete ossification of the 
posterior arch of S1.  The L5-S1 intervertebral disc space 
was minimally narrowed.  There was minimal subchondral 
sclerosis across 4-5 and 5-S1 facet joints.  There was a 
slight lumbar tilt.  There was no evidence of 
spondylolisthesis, fracture, or of infectious inflammatory 
spondylitis.  A myelogram of the veteran's cervical spine 
taken in March 1989 revealed an abnormal cervical curvature, 
but no significant bony abnormality and no evidence of an 
unstable cervical injury.  

From July 1995 to November 1995, the veteran was seen at the 
Resource Center for psychiatric treatment for pain and 
depression.  A private medical record from B. Cromwell, M.D., 
dated in August 1995, noted the veteran had undergone an MRI, 
which revealed disc herniation at L5-S1 with compromise of 
the S1 nerve root on the left.  In October 1995, the veteran 
was examined by R. Laha, M.D., who had X-rays taken, which 
revealed narrowing of the disc space at the L5-S1 level, 
spina bifida occulta of S-1.  An MRI scan showed a bulging 
disc at L5-S1, lateral to the left.  

An October 1995 statement from an associate of the veteran 
who served with him on active duty essentially related that 
in July 1986 the veteran was injured when he was trying to 
mount a set of rear tires on a 5-ton truck.  Subsequently, 
the veteran had been medicated and given a profile severely 
limiting his physical activities.  

The veteran underwent medical evaluation in Brooks Memorial 
Hospital in April 1996 for large L5-S1 disc herniation on the 
left.  The hospitalization records from Buffalo General 
Hospital shows the veteran underwent lumbar diskectomy in 
July 1996.  The veteran's subsequent private medical records 
show that he was seen by a neurologist for post-operative 
follow-up treatment.  

The veteran had a personal hearing before an RO hearing 
officer in April 1997.  He testified that he injured his back 
while in service and that he subsequently was seen in service 
for complaints of back pain.  At the time, he was changing a 
wheel bearing on a 5-ton wrecker.  He asserted that he was 
given physical therapy and remained on physical profile for 
the balance of his service time.  He also testified that the 
evidence he has submitted in support of his claim for service 
connection for a back disorder is new and material warranting 
a reopening of the claim.  

The medical evidence that has been associated with the claims 
file since the Board's October 1989 decision is new, in the 
sense that it was not previously considered.  While it shows 
some continued treatment for the back condition previously 
characterized as congenital/developmental, it also 
establishes that the veteran now has a back condition (post-
operative lumbar diskectomy) other than the previously 
diagnosed congenital/developmental disorders.  Significantly, 
however, such evidence is still not material because it does 
not tend to establish a relationship any currently diagnosed 
back disorder and service.  In this regard, the Board would 
note that service connection may be granted, in limited 
circumstances, for a disability due to aggravation of a 
congenital or developmental abnormality by a superimposed 
disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Here, 
however, there is no competent evidence that this has 
occurred in the instant case (i.e., that the veteran's 
herniated disk and subsequent surgery represents a disease 
(disability) superimposed upon the previously-noted 
congenital/developmental disorders as a result of in-service 
aggravation) or that there is otherwise a relationship 
between the post-lumbar diskectomy and service (i.e., that 
such disability was incurred in service).  As the new medical 
evidence is not probative of the question of whether a 
current back disability was incurred in or aggravated by 
active service, it is not material, and provides no basis for 
reopening the claim.  

Likewise, neither the lay statements submitted by the veteran 
or by an associate on his behalf constitute new and material 
evidence for purposes of reopening the claim.  The lay 
statement from the veteran's associate supports his 
contention that an injury occurred to his back while he was 
on active duty.  Even if so, however, such still does not 
establish that a current back disability was incurred in or 
aggravated by active service.  While the veteran and his 
former service comrade may well believe that his current back 
disorder was caused by an injury he sustained in service, as 
lay individuals without medical training or expertise, 
neither is competent to render a probative opinion on a 
medical matter, such as the etiology of a current disability.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  Moreover, where, 
as here, medical evidence is needed to establish service 
connection, lay statements, without more, even if new, cannot 
serve as a predicate to reopen a previously disallowed claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the Board's October 
1989 decision, when viewed either alone or in light of the 
evidence previously or record, tends to indicate that any 
current back disability was either incurred in or aggravated 
during his period of active duty service.  As such, none of 
the evidence is new and material for the purpose of reopening 
the claim, and the Board's October 1989 decision remains 
final.  

The Board is aware of no circumstances in this matter that 
would put the VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  Additionally, the Board finds that the duty to 
inform the veteran of the evidence necessary to complete his 
application to reopen his claim for service connection for 
back disability have been met.  Id; 38 U.S.C.A. § 5103 (West 
1991); Graves v. Brown, 8 Vet. App. 522, 524 (1996).  This is 
particularly true in light of the fact that the RO informed 
the veteran of the legal requirement of submitting new and 
material evidence in its November 1996 Statement of the Case 
and in subsequently issued Supplemental Statements of the 
Case.  See Robinette, 8 Vet. App. at 77-78.  Furthermore, as 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

As a final note, the Board points out that, in the August 
1996 rating decision on appeal, in addition to considering 
whether the veteran had submitted evidence that was new, and 
relevant and probative, the RO also referred to the third 
criterion (formerly considered by the Board in accordance 
with the Court's case law) that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  However, the United States Court 
of Appeals for the Federal Circuit recently held that there 
was no such legal requirement.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); see also Elkins v. West, No. 97-1534 
(U.S. Vet. App. Feb. 17, 1999) (en banc).  That 
notwithstanding, the Board finds that the RO's actions are 
not prejudicial to the veteran since, for the reasons noted 
above (i.e., that no new and probative evidence has been 
submitted), the outcome of the case is the same whether the 
claim is considered under either the appropriate two- or 
formerly utilized three-prong tests for reopening claims.  
Thus, to remand this case to the RO for consideration of the 
correct legal standard for reopening claims would be 
pointless and, in light of the above discussion, would not 
result in a determination favorable to him.  See VAOGCPREC 
16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 49747 (1992).








ORDER

In the absence of new and material evidence, the petition to 
reopen a claim for service connection for a back disorder is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



